BRYAN, Judge,
concurring in the result.
I concur in the result. I agree with the main opinion that the Commission’s denial of the Chandlers’ subdivision proposal was not arbitrary, capricious, or made without complying with applicable law. In so doing, I conclude that the opinion of the city’s attorney, which the Commission adopted in its decision, was not arbitrary, capricious, or made without complying with applicable law. The main opinion states: “The Commission’s denial of the requested subdivision can hardly be called ‘ “ ‘arbitrary or capricious or ... not made in compliance with applicable law,’ ” ’ [Mobile City Planning Comm’n v.] Stanley, 775 So.2d [226] at 228 [ (Ala.Civ.App.2000) ], when the Commission based its denial of the subdivision on an opinion from the city attorney....” However, an administrative body’s reliance on an attorney’s opinion will not necessarily preclude a finding on appeal that the administrative body has acted arbitrarily, capriciously, or illegally. If an attorney recommends actions that are arbitrary, capricious, or illegal, an administrative body that merely adopts such recommended actions acts arbitrarily, capriciously, or illegally.
Additionally, to the extent that the main opinion may be read as suggesting that an attorney’s opinion, adopted by an administrative body, may be considered as evidence indicating that the administrative body did not act arbitrarily, capriciously, or illegally, I note that “[t]he unsworn statements, factual assertions, and arguments of counsel are not evidence.” Ex parte Russell, 911 So.2d 719, 725 (Ala.Civ.App.2005). See also Singley v. Bentley, 782 So.2d 799, 803 (Ala.Civ.App.2000) (“[T]he unsworn statements of counsel are not considered evidence. American Nat’l Bank & Trust Co. v. Long, 281 Ala. 654, 207 So.2d 129 (1968).”); and Bamberg v. Bamberg, 441 So.2d 970, 971 (Ala.Civ.App.1983) (stating that arguments of counsel are not evidence that will justify a preliminary injunction). Although an attorney’s opinion may assist an administrative body in reaching its decision, that opinion in and of itself is not evidence to support the administrative body’s decision.
THOMPSON and MURDOCK, JJ., concur.